Case 2:20-bk-13530-BR   Doc 238 Filed 08/31/21 Entered 08/31/21 12:38:14   Desc
                         Main Document     Page 1 of 3


  1   SAM S. LESLIE, CPA
      1130 S. Flower Street
  2   Suite 312
      Los Angeles, OA 90015
  3   Telephone: 323/987-5780
      Facsimile: 323/987-5763
  4   Email: trustee0trusteeleslie.com

  5   Chapter 7 Trustee

  6

  7


  8                        UNITED STATES BANKRUPTCY COURT


  9                        CENTRAL DISTRICT OF CALIFORNIA


 10                              LOS ANGELES DIVISION


 11

 12   In re                                    Case No. 2:20-bk-13530-BR
                                                       [Chapter 7]
 13   JADELLE JEWELRY AND DIAMONDS,
      LLC,                                     DECLARATION OF SAM S. LESLIE
 14                                            [Client Statement] IN SUPPORT
                                 Debtor.       OF THE FIRST AND FINAL FEE
 15                                            APPLICATION   FOR THE LAW OFFICE
                                               OF CAROLYN A. DYE
 16
                                               Date:   September 14, 2021
 17                                            Time:  10:00 a.m
                                               Place: Courtroom 1668
 18                                                    255 East Temple Street
                                                       Los Angeles, CA 90012
 19

 20         I, Sam S. Leslie, declare:

 21         1.   I am a certified public accountant licensed under

 22   the laws of the State of California. I have personal knowledge of

 23   the following facts and, if called as a witness, I could and

 24   would testify competently thereto.

 25         2.   I am the duly appointed and acting Chapter 7 Trustee in

 26   the above-captioned case.

 27         3.   I have reviewed the First and Final Application for

 28   Compensation of the Law Office of Carolyn A. Dye, my attorney in
Case 2:20-bk-13530-BR   Doc 238 Filed 08/31/21 Entered 08/31/21 12:38:14   Desc
                         Main Document     Page 2 of 3



  1   this matter, and have discussed it with Ms. Dye. I am satisfied

  2   with the services rendered and no changes were made to the bill

  3         4.   I have no objection to the fees or costs requested in

  4   the Application.

  5         I declare under penalty of perjury under the laws of the

  6   United States of America that the above is true and correct.

  7         Executed this 30^^ day of August, 2021, at Lg^ Angeles,
  8   California.

  9


 10
                                          Sam S.'Leslie
 11


 12


 13

 14


 15


 16


 17


 18


 19

 20


 21


 22

 23

 24


 25

 26

 27

 28


                                           -2-
      Case 2:20-bk-13530-BR                  Doc 238 Filed 08/31/21 Entered 08/31/21 12:38:14                                      Desc
                                              Main Document     Page 3 of 3



                                      PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1130 S.
Flower Street, Suite 312, Los Angeles, California 90015.

A true and correct copy of the foregoing document entitled Declaration re Support of the First and Final Fee Application for
the Law Office of Caroiyn A. Dye (Client Statement) will be served or was served (a)on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner indicated below:

1.      TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING fNEF): Pursuant to controlling General
Orders and LBR, the foregoing document wiii be served by the court via NEF and hyperiink to the document. On August 31,
2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the foilowing
persons are on the Eiectronic Maii Notice List to receive NEF transmission at the emaii addresses stated below:

        Jessica L Bagdanov                      jbagdanov@bg.iaw, ecf@bg,law
        Baruch C Cohen                          bcc@BaruchCohenEsq.com, paraiegal@baruchcohenesq.com
        Caroiyn A Dye                           trustee@cadye.com
        Bernard J Kornberg                      bjk@severson.com, eiw@severson.com
        Sam S Lesiie (TR)                       slesiie@trusteeiesiie.com, trustee@trusteeleslie.com;C195@ecfcbis.com
        Daniel A Lev                            diev@suimeyeriaw.com, ccaidwell@suimeyeriaw.com;dlev@ecf.inforuptcy.com
        Benjamin Nachimson                      ben.nachimson@wniawyers.com, ben.nachimson@wniawyers.com
        Ronald N Richards                       ron@ronaldrichards.com, morani@ronaldrichards.com
        Neai Saiisian                           ECF@saiisianiee.com
        Jeffrey L Sumpter                       jsumpter1@cox.net
        Derrick Taierico                        dtaierico@ztiegai.com, maraki@ztiegal.com,sfritz@ztiegai.com
        United States Trustee (LA)              ustpregion16.ia.ecf@usdoj.gov
        Jessica Weliington                      jweiiington@bg.law, ecf@bg.iaw
        David B Zolkin                          dzolkin@ztiegai.com, maraki@ztiegai.com,sfritz@ztlegai.com

2.      SERVED BY UNITED STATES MAIL: On August 31, 2021, i served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a seaied
enveiope in the United States mail, first class, postage prepaid, and addressed as foilows. Listing the judge here constitutes
a deciaration that maiiing to the judge wiii be compieted no later than 24 hours after the document is fiied.

        United States Bankruptcy Court
        The Honorable Barry Russell
        United States Bankruptcy Judge
        255 East Tempie Street
        Suite 1660
        Los Angeies, CA 90012

3.      SERVED BY PERSONAL DELIVERY - N/A: Pursuant to Fed.R.Civ.P. 5 and/or controlling LBR, on                                             , 2021,
I arranged for service on the foiiowing person as foiiows. Listing the judge here constitutes a declaration that personal delivery
on, or overnight maii to, the judge will be compieted no later than 24 hours after the document is filed.


I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.



Dated: August 31. 2021
                                                                               Shawn Sterrett




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                         F 9013-3.1. PROOF OF SERVICE
